Citation Nr: 1713039	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

2.  Entitlement to service connection for tinnitus, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010 and December 2011 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans' Law Judge at a September 2015 Travel Board hearing, and a transcript of this hearing is of record.  

This matter was previously remanded in July 2014 and May 2015 for additional development.  In December 2015, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The action specified in the December 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not currently suffer from any acquired psychiatric disability that had onset in service or that was caused or permanently aggravated by his active military service.

2.  The Veteran's tinnitus did not have onset in service and was not caused or permanently aggravated by his active military service.

3.  The Veteran's current lumbar stenosis and degenerative disc disease of the lumbar spine did not have onset in service and were not caused or permanently aggravated by his active military service.  

4.  The Veteran does not have any service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for tinnitus, to include as secondary to an acquired psychiatric disability, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis and psychosis are recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014 ); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Acquired Psychiatric Disability

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as PTSD.

The Board has construed his claim as one for service connection for any acquired psychiatric condition as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During an April 2016 VA examination, the Veteran detailed the incidents he contends caused his current psychiatric problems: in Germany in 1968, a battery blew up in his face and burned his eyes; in 1971 while stationed in Fort Knox, he went through a car windshield in a motor vehicle accident; and in Germany, he witnessed black men killing white service men.

The record reflects that the Veteran reported nervous trouble on his October 1971 separation Report of Medical History; however, he also reported that this condition existed prior to service, and he was noted to be psychiatrically normal at his separation examination.  Post-service, there is no evidence of psychiatric treatment within one year of service.

Private treatment records from 2006 show the Veteran was admitted for psychiatric care with diagnoses of alcohol intoxication, polysubstance dependence, and personality disorder.  A VA treatment record from November 2010 shows diagnoses of depression/anxiety disorder, alcohol dependence, nicotine dependence, and a history of polysubstance abuse.  VA counseling records from 2015 reflect diagnoses of alcohol dependence in remission, anxiety, and depression

In November 2011, the Veteran underwent a VA mental health examination.  The examiner found that the Veteran met the criteria for only one Axis 1 diagnosis: alcohol dependence.  The examiner specifically found the Veteran did not meet the criteria for PTSD, as at the time of the examination, the Veteran reported no traumatic stressors related to service.  The examiner opined that the Veteran's alcohol dependence is not a continuation of the Veteran's complaint of nervousness prior to discharge from service.

However, no opinion was obtained addressing the Veteran's prior diagnoses of anxiety and depression.

In April 2016, the Veteran was afforded a new VA examination.  The examiner diagnosed the Veteran with Alcohol Use Disorder, as well Cannabis Use Disorder (In Remission) and Anxiolytic Use Disorder (In Remission) and opined that it is less likely than not any of the Veteran's substance abuse disorders are related to service.  The examiner stated:

This examiner reviewed the Veteran's electronic file in VBMS, and conducted an evaluation using DSM-V criteria.  Based upon a review of the record and his self-report today, Mr. [redacted] did not meet criteria for PTSD.  He did not meet criteria for any form of anxiety disorder or depressive disorder.  He denied significant symptoms of anxiety and/or depression today.  No formal assessment of anxiety was found in his records and it was not found when he first started taking Xanax.  The record showed a pattern of him saying he was anxious and asking for Xanax.  His description of anxiety today was consistent with anger.  Records show he has used alcohol and cannabis for 30-40 years and he is currently 68 years old.  He meets criteria for Alcohol Use Disorder Moderate, Cannabis Use Disorder, Moderate (In Remission), and Anxiolytic Use Disorder (In Remission).  No service connection was found.  Military records were silent for substance use disorders or treatment.  No service connection for those disorders was found.

The Board notes that the April 2016 VA examiner did not adequately address the etiology of the Veteran's previously diagnosed anxiety and depression as requested; however, the Board has determined that further development is not required because it finds that there is no credible evidence showing any relationship between these diagnosed conditions and the Veteran's active service.  The Board finds that the Veteran's statements regarding his allegedly traumatic experiences in service are simply not credible.  

As an initial matter, the Board notes that the Veteran has a long and well-documented history of dishonest and manipulative behavior.  In particular, the Veteran has a history of drug seeking behavior relating to both narcotic and anxiolytic medications.  However, an October 2014 VA substance abuse treatment note also reflects that the Veteran requested that VA falsify his substance abuse treatment records to reflect that he had obtained the number of treatment hours required as a condition of his probation, when in fact he had not.  Additionally, the Veteran has a history of making bizarre and grandiose statements, such as his unsubstantiated claims that he worked as an undercover narcotics detective and a psychologist and has connections to the White House, that raise questions about his general veracity.  

Specifically regarding the Veteran's claims that a car battery exploded in his face and that he was in a motor vehicle accident in service, the Veteran's service treatment records do not corroborate either of these alleged incidents.  

While the Board is often prohibited from finding lay evidence not credible on the solely on the basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, the Board finds that the Veteran's service treatment records are complete, encompassing the entire period of his active service and including both his enlistment and separation physicals, as well as his dental records.  Furthermore, the incidents described by the Veteran- being propelled through the windshield of a car and having a battery explode in his face-are likely to cause serious injury and therefore, would ordinarily have been recorded as they occurred.  Accordingly, the Board finds that the absence of these alleged stressors in the Veteran's service treatment records weighs against his claim.  Furthermore, as noted above, the Veteran denied any stressful incidents in service at his November 2011 VA examination, contradictory his later statements to the April 2016 VA examiner.

Regarding the Veteran's claims that he witnessed the murder of white service members by African-American ones, the Board observes that these allegations are inherently implausible on their face.  Finally, the Board notes that the Veteran has been inconsistent in his accounts of his alleged stressor, denying at his November 2011 VA examination that any stressful or traumatic incidents occurred during his period of active service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Overall, the Board finds that repeated instances of self-interested and manipulative behavior, as well as a history of biased, implausible, inconsistent, and even false statements by the Veteran have fatally damaged his credibility.  

There is no objective medical evidence that the Veteran was diagnosed with or treated for any acquired psychiatric disability, including a substance abuse disability, depression, or anxiety disorder, during his period of active service or for many years after his separation from service and none of the Veteran's treatment providers have suggested a nexus between his service and any current acquired psychiatric disability.  

Regarding the Veteran's various lay statements that have attempted to relate a current psychiatric problem to his military service, the Board has determined that the Veteran's various accounts of traumatic events in service are simply not credible.  Furthermore, to the extent that the Veteran has tried to diagnose himself with PTSD or offer his own opinion concerning the etiology of a current psychiatric disability, he has not demonstrated that he has any knowledge or training in diagnosing psychiatric disabilities or determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical diagnoses or etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has PTSD or any other acquired psychiatric disability due to his active service is too complex to be addressed by a layperson.  Rather it is common knowledge that such diagnoses and their etiology are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the opinions of the VA examiners.  

For all the above evidence, entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Tinnitus

The Veteran is also seeking entitlement to service connection for tinnitus, which he has alleged is secondary to PTSD.

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus and his hearing was within normal limits at separation from service.  No disability of the ears was noted at his October 1971 separation physical.  Post-service, there is no evidence that the Veteran complained of or was treated for tinnitus until decades after his separation from service.  

In November 2011, the Veteran was afforded a VA audiological examination.  The examiner noted that it is less likely than not the Veteran's current tinnitus is related to any noise exposure in service.  The examiner noted that the Veteran's hearing was within normal limits at separation from service and the Veteran's did not report hearing problems, tinnitus, or other ear condition at separation from service or for decades after service.  

To the extent that the Veteran has claimed his tinnitus is related to an acquired psychiatric disability, the Veteran is not service connection for any such condition.  Accordingly, further discussion of this theory of entitlement is not required.  

For all the above reasons, entitlement to service connection for tinnitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


Low Back Disability

The Veteran is also seeking entitlement to service connection for a low back disability.  

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

On his April 1968 induction report of medical history the Veteran reported back trouble, and a notation states that he reported low back pain with bending and lifting for which he had not had medical treatment.  However, on examination, his spine was noted to be normal.

Therefore, the Board finds that the Veteran is presumed sound on his entry into service.

Service treatment records reflect that in April 1969, the Veteran complained of back pain, which was noted to have existed prior to service.  However, no further back complaints are noted.  On a Report of Medical History completed in October 1971, the Veteran reported recurrent back pain; however, he also reported that this condition existed prior to service and at his October 1971 separation examination, no disability of the back or spine was noted by the examiner.

Post-service, there is no evidence of complaints of or treatment for a low back condition within one year of service.  The Veteran has provided conflicting accounts of when his low back disability began, sometimes claiming that he has experienced low back problems since service, but on other occasions, he has reported onset decades after service.  See, e.g., VA Primary Care Note (April 7, 2009)(The Veteran reported low back pain since 1997).  Significantly, medical records from 1980-1990 are negative for any complaints of or treatment for a low back disability.  Records from the Social Security Administration (SSA) show that the Veteran has reported a history of physically demanding employment, including as a carpenter and machine operator.

The Veteran has current diagnoses of spinal stenosis and degenerative disc disease.

Although a VA opinion was obtained in 2011 as to the etiology of the Veteran's current back disability, the examiner opined only that the Veteran's pre-existing back condition was less likely than not aggravated by his service.  As the Board has found the Veteran is presumed sound upon entry into service, an opinion was needed as to whether the Veteran's current back disability was incurred in or caused by his service.

In March 2016, the Veteran was afforded another VA examination.  In June 2016, the examiner opined that it is less likely than not the Veteran's current lumbar spine disability had onset in service or was caused or permanently aggravated by his active military service.  The examiner explained that although the Veteran complained once in service of low back pain, his condition appeared to resolve, as is consistent with mild back strain, and no disability of the back or spine was noted at separation from service or for many years after service.  As there is no evidence of any injury or trauma to the back or spine in service or any chronic low back condition either in service or for decades after separation from service, the examiner opined that the Veteran's current low back condition is unrelated to service, including his in-service complaint of back pain.  

Based on all the above evidence, entitlement to service connection for a low back disability must be denied.  Although the Veteran complained in service of back pain, at separation from service, no disability of the back or spine was noted and no low back condition is noted within one year of service.  The June 2016 VA examiner has explained that there is no known clinical relationship between an acute episode of low back sprain, such as the Veteran was treated for in service and his current degenerative changes to the lumbar spine.  The Veteran has not submitted any medical evidence to support his claim that his current disability is related to service.

While the Veteran has offered his opinion as to the etiology of his lumbar spine disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  The Board finds that the question of whether the Veteran currently has spinal stenosis and degenerative disc disease of the lumbar spine due to low back strain in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  Here, the Board gives greater weight to the contemporaneous medical evidence and the June 2016 opinion of the VA examiner.

For all the above reasons, entitlement to service connection for a low back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

TDIU

The Veteran is also seeking entitlement to TDIU.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the Veteran has no service connected disabilities.  Accordingly entitlement to TDIU must be denied.  



ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for tinnitus, to include as secondary to an acquired psychiatric disability is denied.

Service connection for a low back disability is denied.

Entitlement to TDIU is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


